Case 21-50087-tnw      Doc 18    Filed 03/26/21 Entered 03/26/21 14:06:55         Desc Main
                                 Document     Page 1 of 2

                      UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF KENTUCKY
                             LEXINGTON DIVISION


IN RE:
                                                                       CASE NO. 21-50087
GOBLE CANTRELL, JR.
JONI LYN FERGUSON
                                                                               CHAPTER 7
DEBTORS


                          RESCISSION OF REAFFIRMATION
                          AGREEMENT WITH CARVANA LLC

         The Debtor, Joni Lyn Ferguson, by and through counsel, hereby rescinds the

Reaffirmation Agreement that she signed with Carvana LLC on March 9, 2021. Carvana LLC

has a lien on a 2018 Jeep Renegade. The executed Reaffirmation Agreement was filed on March

18, 2021 [Document No. 13]. The Debtor, Joni Lyn Ferguson, is hereby giving notice that she is

rescinding this Reaffirmation Agreement with Carvana LLC.



                                    ATKINSON, SIMMS & KERMODE, PLLC



                                    By:    /s/Ryan R. Atkinson
                                           RYAN R. ATKINSON, Bar No. 86501
                                           1608 Harrodsburg Road
                                           Lexington, KY 40504
                                           Phone: (859) 225-1745
                                           Fax: (859) 254-2012
                                           Email: rra@ask-law.com
                                           COUNSEL FOR DEBTORS
Case 21-50087-tnw       Doc 18     Filed 03/26/21 Entered 03/26/21 14:06:55            Desc Main
                                   Document     Page 2 of 2

                                CERTIFICATE OF SERVICE

        This is to certify that a true and accurate copy of the foregoing Rescission was served on
this the 26th day of March, 2021 by first class U.S. mail and/or electronically via CM/ECF upon:

Carvana LLC
ATTN: Maria Mendez
P.O. Box 29018
Phoenix, AZ 85038

                                      /s/Ryan R. Atkinson
                                      RYAN R. ATKINSON
                                      COUNSEL FOR DEBTORS
